Case 1:20-cr-00043-GBD Document 58 Filed 06/19/21 Page 1of1

 

U.S. Department of Justice —

United States Attorney a,
Southern District of New York. os

 

 

BY ECF

The Honorable George B. Daniels
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

    

The Silvio J. Mollo Building.
One Saint Andrew's Plaza” eae bay
New York, New York 10007

June 19, 2021

Defendant's sentencing is adjourned from’
June 30, 2021 until July 28, 2021 at 10:00 a.m.

Gog BD gay: 32 202

Re: United States v. Rodolfo Diaz, Jr., 8120 Cr. 43 (GBD)

Dear Judge Daniels:

The Government writes on behalf of both parties to jointly request that the Court adjourn
the upcoming June 30, 2021 sentencing as to defendant Rodolfo Diaz, Jr. to Monday, July 19,
2021, or another day that week that is convenient for the Court. The adjournment is necessary
because the Probation Office has not yet released the final Presentence Report as to the defendant,
which has prevented the parties from preparing their sentencing submissions on the timetable
required by the Court’s Individual Practices. The final Presentence Report is expected to be
released this upcoming week, so only a brief adjournment is necessary.

ce: Genesis Peduto, Esq. (by ECF)

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

Jacob R. Fiddelman
Assistant United States Attorney
(212) 637-1024

 

 
